Citation Nr: 0908430	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-28 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to an initial compensable disability rating 
for bilateral pes planus.

3.  Entitlement to an initial compensable disability rating 
for atypical dermatitis.

4.  Entitlement to an initial compensable disability rating 
for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 2001 to 
January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied service connection for a 
right knee condition, and granted service connection for 
bilateral pes planus, atypical dermatitis and residuals of a 
left knee injury, all at noncompensable disability ratings.  

In February 2008, the Veteran testified at a video conference 
hearing on appeal before the undersigned Veterans Law Judge 
at the RO.  A copy of the transcript is associated with the 
record.

In a statement dated on January 11, 2008, the Veteran claimed 
that he has a right knee disorder that is secondary to his 
service-connected left knee disorder.  Since this claim is 
not on appeal before the Board, it is referred to the RO for 
appropriate action.

The issue of entitlement to an initial compensable disability 
rating for atypical dermatitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's right knee condition is related to service.

2.  The Veteran's service-connected bilateral pes planus is 
manifested by pain on use of feet.

3.  The Veteran's service-connected residuals of a left knee 
injury are manifested by pain throughout the range of motion.


CONCLUSIONS OF LAW

1.  A right knee condition was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).   

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 10 percent rating for bilateral pes planus 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.71a, Diagnostic Code 5276 (2008).

3.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 10 percent evaluation for residuals of a 
left knee injury have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 
5261 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify pertaining to the Veteran's claim 
for entitlement to service connection for a right knee 
condition was satisfied by way of an April 2006 letter sent 
to the appellant that fully addressed all notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's 
and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The Veteran was provided with this 
notice in June 2007.

In terms of the Veteran's claim for entitlement to service 
connection for a right knee condition, although this notice 
was not provided until after the initial AOJ decision on this 
issue, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

With regard to his claims for initial compensable disability 
ratings for bilateral pes planus and residuals of a left knee 
injury, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, supra, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and an examination report, the Veteran's 
videoconference hearing testimony and lay statements have 
been associated with the record.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge and was afforded a 
VA medical examination in May 2006.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

At his hearing, the Veteran testified that he injured his 
right knee in service when he fell while running and hit his 
knee on the base of a light pole.  He contends that he has a 
right knee condition which is a result this incident and that 
it therefore should be service connected.

Service treatment records reflect that the Veteran was seen 
in April 2005 after he injured his knee in the fall described 
above.  He has no edema or discoloration of his right knee, 
but had a laceration over his patella which was approximately 
three centimeters long and one half centimeter deep.  He had 
full range of motion and tenderness to palpation.  The 
assessment was a laceration and contusion of the right knee.  
A full knee examination was deferred because of the swelling.  
He was instructed to ice and elevate the knee and return to 
the clinic in the morning.  The Veteran was seen the 
following day, and it was noted that his pain and swelling 
had decreased dramatically.  He could walk with minimal pain.  
There was edema over the patella and tenderness to palpation 
over the medial aspect of the patella.  There was no 
tenderness to palpation along the joint line, and the 
Drawer's, Lachman's and McMurray's tests were negative.  
There was no increase in laxity or pain with varus or valgus.  
The assessment was a right knee abrasion and contusion.  He 
was instructed to rest, ice and elevate his knee.  The 
Veteran was seen again the next day and his right knee had 
edema and slight erythema and bruising.  He had no pain on 
palpation oh his knee.  He was again told to rest, ice and 
elevate his knee.  A June 2003 service treatment records 
shows that the Veteran was see for a follow up for his right 
knee.  He indicated that his knee was feeling much better, 
with just slight pain with some knee stretching.  He denied 
any numbness or tingling sensations.  He indicated that he 
had slight tightness in his right knee when bending.  There 
was no effusion, tenderness to palpation, and Drawer's, 
McMurrays, varus and valgus were negative.  The Veteran was 
told to return to the clinic if his symptoms continued.  
There are no other service treatment records which show 
treatment for or a diagnosis of a right knee condition.  The 
Veteran's separation physical examination report does not 
show any treatment for or diagnosis of a right knee 
condition.

A May 2006 VA examination report shows that the Veteran 
indicated that he had fallen and injured his right knee in 
service, and that he had not had any major problems from 
this.  He indicated that the bruise went away shortly after 
the fall and that it had not required any major treatments.  
He denied any major pain, weakness, stiffness, swelling, 
heat, redness or lack of endurance.  The impression was a 
resolved right knee contusion with no limitation of joint 
function secondary to pain, fatigue, weakness or lack of 
endurance following repetitive use.  

A September 2006 VA medical record shows that the Veteran 
indicated that he had sharp pain in his right knee which had 
worsened.  There was no swelling or warmth.  In January 2007, 
the Veteran again indicated that he had worsening pain in his 
right knee.  A January 2007 magnetic resonance imaging (MRI) 
study of the Veteran's right knee revealed a small joint 
effusion but otherwise negative examination for findings of 
derangement or osseous abnormality.  The assessment was a 
minor abnormality.  A contemporaneous x-ray showed no acute 
fracture or subluxation and that the joint spaces were well 
maintained.  The impression was a negative examination with a 
normal right knee.  An April 2007 VA medical record reflects 
that the Veteran had been having more right knee pain, 
especially at work.  He had trouble even running a mile.  He 
had no infusion or swelling of either knee but slightly 
greater laxity of the medial and bilateral collateral 
ligaments on the right.  The assessment was knee pain and 
possible patellofemoral syndrome.   

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's right 
knee condition on a direct basis.  While the record reflects 
that he had a right knee injury while on active duty, this 
appears to have resolved as his service treatment records 
only show treatment for a few days past the injury and his 
separation examination does not show any diagnosis of or 
treatment for a right knee condition.  The May 2006 examiner 
did not find any diagnosed disorder for the Veteran's right 
knee.  His January 2007 x-ray revealed a normal right knee 
and his MRI reflected only a minor abnormality.  While the 
April 2007 VA examiner noted that he may have patellofemoral 
syndrome, the assessment was knee pain.  The Board notes that 
pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  As noted above, in order to 
establish service connection, there must be medical evidence 
of a current disability, incurrence of a disease or injury in 
service and a nexus between the in-service injury or disease 
and the current disability established by medical evidence.  
Boyer, supra.  In this case, it is not clear that the Veteran 
has a currently diagnosed right knee disorder and none of the 
examiners have linked any right knee problems with in-service 
injury.  As such, service connection for a right knee 
disorder cannot be granted.  

As noted, the veteran has contended he had an in-service 
right knee injury which led to a current right knee 
condition.  However, the Veteran, as a lay person, is not 
competent to render an opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Increased ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Increased rating - bilateral pes planus 

On the occasion of the aforementioned hearing on appeal, the 
Veteran contended that a compensable disability rating should 
be assigned for his bilateral pes planus to reflect more 
accurately the severity of his symptomatology.  

The Veteran's pes planus is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, for acquired flatfoot.  To 
receive a 10 percent disability rating under this Diagnostic 
Code, there must be a showing of moderate acquired flatfoot 
with the weight bearing line over or medial to the great toe, 
inward bowing of the tendo Achillis, or bilateral or 
unilateral pain on manipulation and use of feet.  For severe 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, 20 and 30 percent ratings (unilateral and 
bilateral, respectively) are assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

A May 2006 VA examination report shows that the Veteran 
reported constant pain in the soles of his feet when he stood 
or walked.  Upon examination, the Veteran's weightbearing and 
non-weightbearing alignment of his Achilles tendon was 
normal.  There was no degree of valgus and no forefoot or 
midfoot malalignment.  The impression was pes planus, with no 
degree of limitation to joint function secondary to pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  

At the aforementioned hearing, the Veteran indicated that he 
wore special arches that were molded to fit his feet, but 
that he had pain in his feet upon weightbearing, even walking 
short distances.  

Based upon the evidence of record and resolving the benefit 
of the doubt in favor of the Veteran, the Board finds that 
the symptomatology of the Veteran's bilateral pes planus more 
closely approximates the criteria for a 10 percent disability 
rating.  38 C.F.R. § 4.7.  The Veteran's symptoms, taking 
into account his reports of pain at his May 2007 VA 
examination and his video conference hearing testimony, 
warrant a 10 percent disability rating since the record 
reflects that the Veteran has bilateral pain on use of feet 
due to his service-connected pes planus.  

The Board has considered rating the Veteran's service-
connected pes planus under other Diagnostic Codes in order to 
provide him with the most beneficial rating.  However, there 
is no evidence that the Veteran has claw foot, malunion or 
nonunion of the tarsal or metatarsal bones or a foot injury.  
38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, 5284.

The evidence shows that symptoms for a 10 percent rating for 
pes planus have been demonstrated, but the preponderance of 
the evidence is against a finding that the criteria for the 
next higher rating of 20 percent have been met.  Moreover, 
there is not a state of equipoise of the positive evidence 
with the negative evidence to otherwise provide a basis for 
assigning a rating higher than 10 percent at this time.  38 
U.S.C.A. § 5107.  In reaching this determination, the Board 
has considered whether, under Fenderson, supra, a higher 
rating might be warranted for any period of time during the 
pendency of this appeal.  Fenderson, 12 Vet. App. 119.  But 
there is no evidence that the veteran's bilateral pes planus 
has been persistently more severe than the extent of 
disability contemplated under the assigned rating at any time 
during the period of this initial evaluation.

There is no evidence of record that the Veteran's service-
connected bilateral pes planus causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008).  

Increased rating - residuals of a left knee injury

The Veteran's service-connected residuals of a left knee 
injury are rated under Diagnostic Code 5261 at a 
noncompensable disability rating.  Diagnostic Code 5261 
pertains to limitation of extension, and provides that 
limitation of extension to 5 degrees warrants a 
noncompensable disability rating, and limitation of motion to 
10 degrees warrants a 10 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

At a May 2006 VA examination, the Veteran reported that he 
had residual pain in his knee but denied weakness, stiffness, 
heat, redness, instability, locking, fatigue and lack of 
endurance.  He described intermittent swelling.  He denied 
any flare-ups, dislocations, subluxations or inflammatory 
arthritis.  Upon examination, the Veteran had range of motion 
of 5 degrees to 140 degrees, with pain throughout the range 
of motion.  He had stability in the anterior posterior 
cruciate ligaments and mediolateral collateral ligaments and 
mediolateral meniscus, and his McMurray's test was negative.  
A magnetic resonance imaging (MRI) of his left knee revealed 
an anterior cruciate ligament tear, and a partial median 
collateral ligament, lateral collateral ligament and medical 
meniscus tear.  He had a mild degree of limitation of joint 
function secondary to pain, but not due to fatigue, weakness 
or lack of endurance.  

The Board notes that the Veteran's range of motion does not 
warrant a compensable disability rating under Diagnostic Code 
5261.  However, while a compensable limitation of motion is 
not shown, the tenets of DeLuca require VA to consider a 
higher disability rating because of additional impairment due 
to such factors as pain.  The left knee is rated at a 10 
percent disability rating under Diagnostic Code 5261.  
However, the left knee disability is manifested by painful 
motion, throughout the range of motion from 5 degrees to 140 
degrees.  For disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment due to 
such factors as pain.  In fact, 38 C.F.R. § 4.40 states that 
pain on use is evidence of a seriously disabled joint.  As 
such, the Board finds that the Veteran's left knee disability 
warrants a 10 percent disability rating based on 
considerations of functional loss due to pain beyond that 
reflected on range of motion measurements.  See 38 C.F.R. § 
4.40, 4.45; DeLuca, 8 Vet. App. at 204-07. 

The Board notes that separate ratings for limitation of 
extension and flexion are warranted when the range of motion 
measurements meet the criteria for compensable disability 
ratings in both extension and flexion.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint).  To warrant a 
compensable disability rating for flexion under Diagnostic 
Code 5260, the Veteran's flexion of his left knee would need 
to be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  In this case, the Veteran's extension and flexion 
do not meet the criteria for compensable disability ratings.  
As such, based on the above evidence, the Board finds that 
the Veteran's left knee disability warrants a 10 percent 
disability rating and no more.  There is not a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise provide a basis for assigning a rating higher 
than 10 percent at this time.  38 U.S.C.A. § 5107.

The Board has considered whether rating the Veteran's left 
knee disability under other Diagnostic Codes would provide 
the Veteran with a higher rating for his left knee 
disability.  At his hearing, the Veteran indicated that he 
has instability and locking of his knee.  However, at his May 
2006 examination, the VA examiner noted that there was no 
instability.  In addition, there in no evidence that the 
Veteran has ankylosis of his left knee, dislocated semilunar 
cartilage causing locking, pain or effusion of the left knee 
joint or impairment of the left tibia or fibula.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5257, 5258, 5262 (2008).  

There is no evidence of record that the Veteran's service-
connected left knee disability causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008).  


ORDER

Service connection for a right knee disorder is denied.

A disability rating of 10 percent for pes planus is granted, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.

A disability rating of 10 percent for residuals of a left 
knee injury is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits.


REMAND

The Veteran is service-connected for atypical dermatitis at a 
noncompensable disability rating.  The Veteran claims that he 
has flare ups of his skin disability which cause cracking and 
bleeding and cover his arms and knees.  He was afforded an 
examination in May 2006; however, his skin rash was not 
present at the time of the examination.  In Ardison v. Brown, 
2 Vet. App. 405 (1994) and Bowers v. Brown, 2 Vet. App. 675, 
676 (1992), the Court held that whenever possible 
examinations of skin condition should be made when most 
disabling (e.g. during flare-ups).  Since the Veteran has not 
been examined while his skin condition was most disabling 
(during a flare-up), the Board finds that the Veteran should 
be scheduled for an examination by a dermatologist to 
determine the nature and severity of the Veteran's skin 
disorder during an active stage.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the Veteran to be afforded a 
dermatological examination, by an 
appropriate specialist, to ascertain the 
nature and severity of his skin 
disability in its active state.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and the recently added treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The Veteran's dermatological examination 
should be scheduled during a period of 
flare-ups of his skin rash, if possible.  
Specifically, the examination should be 
scheduled when the Veteran's skin 
disorder is most disabling.  Bowers, 
Ardison, supra.  The examiner is to 
assess the nature and severity of the 
Veteran's atypical dermatitis in 
accordance with the latest AMIE worksheet 
for rating skin disorders.  The examiner 
should note the percentage of the entire 
body and the exposed areas of the body 
that are affected by the Veteran's skin 
disorder and how often the Veteran's 
service-connected skin disorder has 
required topical therapy or systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs over the prior 12 
month period. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

No action by the appellant is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination, without good 
cause, may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


